Dissenting Opinions.
Wateins, J.
Upon mature reflection, I am satisfied that the controversy in the respondent’s court, of the proceedings in which the relators complain, were and are purely political, and of which he had no jurisdiction, and our writ of prohibition ought to be made • perpetual. State ex rel. Woodruff vs. President, etc., 41 An. 846; State vs. Judge, 13 An. 89; State ex rel. Bonner vs. Lynch, 26 An. *850269; State ex rel. Moncure vs. Dubuclet, 28 An. 698; Revised Statutes, Secs. 1417 to 1435, as amended by Act 106 of 1882.
The duties of police juries, with regard to the selection of polling places and the like, are vested by the election law in the discretion of those bodies as political functionaries. Secs. 9 and 10 of Act 181 of 1894; State ex rel. Blackman vs. Strong, Secretary of State, 32 An. 173.
McEnery, J., also dessents.